Case: 1:20-cr-00267 Document #: 1 Filed: 06/04/20 Page 1 of 5 PagelD #:1

AO 91 (Rev. 11/11) Criminal Complaint AUSA Jasmina Vajzovic (312) 469-6233
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

UNITED STATES OF AMERICA IF | L E D

CASE NUMBER: 20 CR 267-1

v JUN 0 4 2020

JEREMIAH J. SCOTT scree cae.
CRIMINAL COMPLAINT BRIELA, FUENTES

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about May 31, 2020, at Chicago, in the Northern District of Illinois, Eastern Division, the defendant

violated:
Code Section Offense Description
Title 18, United States Code, Section knowing that he had previously been convicted of a
922(g¢)(1) crime punishable by a term of imprisonment

exceeding one year, did knowingly possess, in and
affecting interstate and foreign commerce, a firearm,
namely, a loaded black Sig Sauer P250 semi-
automatic handgun with an extended magazine,
bearing serial number 57C008234, which firearm had
traveled in interstate and foreign commerce prior to
defendant's possession of the firearm

This criminal complaint is based upon these facts:

X_ Continued on the attached sheet.

Ryo (Roby flo

RYAN MCBRIDE
Special Agent, Bureau of Alcohol, Tobacco,
Firearms & Explosives (ATF)

(Jeler phon wall y pac Pte U J

ecti

Pursuant to Fed. R. Crim. P. 4.1, this complaint is presented by reliable e ‘onic means. The above-named
agent provided a sworn statement attesting to the truth of the foregoing affidaysttby telephone.

a

Date: June 4, 2020 SA 4 L=.,—CS;S SS

Judge’s signature

City and state: Chicago, Illinois GABRIEL A. FUENTES, U.S. Magistrate Judge
Printed name and title
Case: 1:20-cr-00267 Document #: 1 Filed: 06/04/20 Page 2 of 5 PagelD #:2

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
AFFIDAVIT

I, RYAN MCBRIDE, being duly sworn, state as follows:

1. I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms &
Explosives (“ATF”), and have been so employed for 19 years. My current
responsibilities include the investigation of federal firearms offenses, including
unlawful possession of firearms or ammunition by convicted felons.

2. This affidavit is submitted in support of a criminal complaint alleging
that Jeremiah J. SCOTT has violated Title 18, United States Code, Section 922(g)(1).

3. The facts set forth in this affidavit are based on my personal knowledge,
my training and experience, my review of certain reports and video footage,
information provided to me by various law enforcement personnel and witnesses, and
the training and experience of other law enforcement officers with whom I have
spoken.

4. Because this affidavit is being submitted for the limited purpose of
establishing probable cause in support of a criminal complaint charging SCOTT with
unlawful possession of a firearm by a felon, I have not included each and every fact
known to me concerning this investigation. I have set forth only the facts that I
believe are necessary to establish probable cause to believe that the defendant

committed the offense alleged in the complaint.
Case: 1:20-cr-00267 Document #: 1 Filed: 06/04/20 Page 3 of 5 PagelD #:3

I. FACTS SUPPORTING PROBABLE CAUSE
A. SCOTT Unlawfully Possessed a Firearm.

5. On or about May 31, 2020, at approximately 6:00 p.m., Chicago Police
Department officers responded to a call of looting and shooting in progress at a liquor
store located at or around 5558 W. North Avenue, in Chicago.

6. According to a Chicago Police Department arrest report (the “Arrest
Report”), upon arrival at the liquor store, police officers observed that the front door
of the liquor store was damaged. Police officers also observed SCOTT inside of the
liquor store. Police officers directed SCOTT to exit the store. As SCOTT exited the
store, he attempted to flee the scene on foot. According to the Arrest Report, as police
officers placed SCOTT in custody, SCOTT attempted to tackle a police officer to the
ground by grabbing both of the police officer’s legs. Police officers then conducted an
emergency takedown and arrested SCOTT for disorderly conduct.

7. On or about June 3, 2020, I received and reviewed police officer body-
worn camera footage related to the incident from the Chicago Police Department.
According to the Arrest Report and as reflected on police officer body-worn camera
footage, during a custodial search of SCOTT on or about May 31, 2020, a police officer
recovered a loaded black Sig Sauer P250 semi-automatic handgun with an extended
magazine, bearing serial number 57C008234, from SCOTT’s groin area. Police officer
body-worn camera footage also showed that the door to the liquor store had been

damaged and that the interior of the store had been looted.

2
Case: 1:20-cr-00267 Document #: 1 Filed: 06/04/20 Page 4 of 5 PagelD #:4

8. On or about June 4, 2020, I searched law enforcement databases, which
indicated that the firearm had been stolen on or about June 11, 2019.

9. On or about June 4, 2020, I compared a photograph from an Illinois
driver's license registered to Jeremiah J. Scott to the body-worn camera footage of the
incident and to the booking photograph contained in the Arrest Report, and confirmed
that the offender involved in the incident was in fact SCOTT. Further, the Illinois
driver’s license registered to Jeremiah J. Scott has the same address and birth date
as the address of the offender listed on the Arrest Report.

B. SCOTT has a Prior Felony Conviction.

10. Based on my review of SCOTT’s criminal history, I know that on or
about September 6, 2018, in case number 18 CR 0040801, SCOTT was convicted of
aggravated unlawful use of a weapon in the Circuit Court of Cook County and
sentenced to two years’ probation. Based on my training and experience and
according to 720 ILCS 5/24-1.6, I know that a conviction of aggravated unlawful use
of a weapon in the Circuit Court of Cook County is a Class 4 Felony for which a
convicted individual may be sentenced to a term of imprisonment exceeding one year.

11. Based on my training and experience, I know that individuals who are
convicted of felonies in the Circuit Court of Cook County, regardless of whether they
are sentenced to incarceration, are usually informed of their inability to possess

firearms following a felony conviction such as aggravated unlawful use of a weapon.
Case: 1:20-cr-00267 Document #: 1 Filed: 06/04/20 Page 5 of 5 PagelD #:5

C. The Firearm SCOTT Unlawfully Possessed Traveled in
Interstate or Foreign Commerce.

12. Iam a certified interstate nexus expert for firearms and ammunition
who has previously testified in federal court as an interstate nexus expert. Based on
my training and experience, I know that Sig Sauer firearms are manufactured
outside the state of Illinois.

13. Therefore, in order for the foregoing firearm to have been recovered in
Illinois, it had to have moved in interstate or foreign commerce.

IT. CONCLUSION
14. For all the reasons described above, there is probable cause to believe

that SCOTT has committed a violation of Title 18, United States Code, Section

922(¢)(1) (anlawful possession of a firearm by a felon).

FURTHER AFFIANT SAYETH NOT.

Pye (0 at by STB

RYAN MCBRIDE
Special Agent, Bureau of Alcohol, Tobacco,
Firearms & Explosives

(Teheploralty p— ele U. 1)
SUBSCRIBED AND SWORN to before me on June 4, 2020.

AG

GABRIEL A. FUENTES
United States Magistrate Judge

 
